 

Exhibit 10.1

 

 

TECHNOLOGY DEVELOPMENT AGREEMENT

 

This Technology Development Agreement (this “Technology Development Agreement”)
is made and entered into as of October 15, 2014 (the “Effective Date”), by and
between Response Biomedical Corp., a corporation organized under the laws of
British Columbia and having a place of business at 1781-75th Avenue W.,
Vancouver, B.C., Canada V6P 6P2 (“Response”), and 杭州中翰盛泰生物技术有限公司, Hangzhou
Joinstar Biomedical Technology Co., Ltd., a corporation organized under the laws
of People’s Republic of China and having its registered address at Floor 10,
Main Building, #519 Xingguo RD, Qianjiang Economic Development Zone, Hangzhou,
Zhejiang Province, China (“JBT”). In this Technology Development Agreement,
Response and JBT may each be referred to as a “Party” and collectively as the
“Parties.”

 

BACKGROUND

 

A.     JBT develops, manufactures in China and sells diagnostic products
globally.

 

B.     Response develops, manufactures and sells quantitative point-of-care
products for its proprietary diagnostic platform (the RAMP® System) throughout
the world.

 

C.     In view of better development capabilities and successful development
experience by RBM, and Immunoassay analyzer for rapid test purposes developed by
JBT, JBT and Response desire to work together accordingly on the co-development
of optics block, optics software, and multiple Assays that will run on a new
immunoassay analyzer for rapid test purposes developed by JBT.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants set forth below, JBT and Response mutually agree as
follows:

 

AGREEMENT

 

1.     Definitions.

 

1.1     “Assays” means the assays for a particular biomarker to be co-developed
under this Technology Development Agreement a by Response and JBT that will run
on the New Analyzer, including those set forth on Schedule B to this Agreement.

 

1.2     “CDA” means the Mutual Confidentiality Agreement between the Parties,
dated March 27, 2014.

 

1.3     “CFDA” means China Food and Drug Administration.

 

1.4     “Collaboration Marker” means the biomarker that is detected by an Assay
that is agreed by both parties to be co-developed under this Technology
Development Agreement.

 

1.5     “IPR” means patents, trademarks, copyrights, trade secrets, know-how and
other intellectual property rights.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.6     “Joint Development Committee” or “JDC” means a committee comprised of
the project manager of each Party and additional members of each Party, as
required, that will meet regularly and oversee the product development and other
activities under this Technology Development Agreement.

 

1.7     “Joint Steering Committee” or “JSC” means a committee comprised of one
senior executive of each of JBT and Response and up to 2 other members of each
of JBT and Response that will meet regularly and oversee all of the Parties’
activities under this Technology Development Agreement.

 

1.8     “New Analyzer” means the immunoassay analyzer for rapid test purposes
developed by JBT that has all of the following four characteristics: (a) [***],
(b) [***], (c) [***], and (d) [***]1.

 

1.9     “Optics Block” means [***].

 

1.10     “Optics Software” means [***].

 

1.11     “Software for Calibration Curve Generation” means [***].

 

1.12     “Raw Material” means raw materials for use in manufacturing Assays,
with details to be confirmed by the Parties through the JDC.

 

2.     Development.

 

2.1     Development. JBT and Response will use commercially reasonable efforts
to perform their respective obligations related to co-development of Optics
Block, Optics Software, and multiple Assays that will run on the New Analyzer
developed by JBT. The JSC will meet and establish detailed responsibilities and
obligations of each Party under this Technology Development Agreement, as well
as the requirements and specifications for the developed Assays and other
products, the Raw Materials and the New Analyzer. The JSC may agree to amend the
detailed responsibilities and obligations of each Party from time-to-time.

 

2.2     Regulatory Approvals. JBT will be responsible for the CFDA registration
of the Assays on the New Analyzer.

 

2.3     Manufacturing Technology Services. Response will provide JBT with
reasonable documentation, guidance, consultation and training of the
manufacturing steps related to co-developed products to JBT, as will be further
described therein.

 

2.4     JBT Obligations. No later than November 30, 2014, JBT will provide
Response with a prototype New Analyzer to support Response’s project activities
under this Technology Development Agreement, and will fulfill its other related
obligations under this Technology Development Agreement.

 

                                                                                      

1 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

 
2

--------------------------------------------------------------------------------

 

 

2.5     Response Obligations. Response and JBT will co-develop the Optics Block,
Optics Software, and multiple Assays under this Technology Development
Agreement, and Response will supply Raw Materials for Assays free of charge to
JBT for pilot production, and fulfill its other related obligations under this
Technology Development Agreement.

 

2.6     Completion. The Parties’ product development activities under this
Technology Development Agreement will be considered to be completed once the
Assays successfully run on the New Analyzer, JBT receives the CFDA registration
certificate for Assays, and three (3) months of sales have occurred.

 

3.     Development Governance.

 

3.1     Joint Steering Committee.

 

3.1.1     JBT and Response will establish the JSC to oversee the activities of
JBT and Response under this Technology Development Agreement. The JSC will
initially meet or participate in a joint telephone conference at least once
every two (2) months (or as otherwise agreed by the JSC) starting upon execution
of this Technology Development Agreement. Disagreements between the Parties to
the JSC will be resolved via good faith discussions between a senior executive
of JBT and Response. Disagreements that persist between the senior executives
after a reasonable period of time will be resolved according to the dispute
resolution procedures set forth in this Technology Development Agreement.

 

3.1.2     Decisions of the JSC within the scope of its authority will be binding
on both Response and JBT.

 

3.2     Joint Development Committee.

 

3.2.1      JBT and Response will establish the JDC to oversee the product
development and other activities under this Technology Development Agreement.

 

3.2.2     The JDC will initially meet or participate in a joint telephone
conference every two (2) weeks starting upon execution of this Technology
Development Agreement. The JDC will report to the JSC. Disagreements between the
Parties to the JDC will be resolved by the JSC, according to the procedure set
forth in Section 3.1.1 above.

 

4.     Financial Terms.

 

4.1     Development Fees.

 

4.1.1     The total amount payable under this Technology Development Agreement
is $3.8 Million USD, which JBT will pay Response for completing product
development services under this Technology Development Agreement. JBT will pay
correspondingly when all of activities within each milestone are achieved
according to the payment schedule set forth in Schedule A to this Technology
Development Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

4.1.2     The first payment of $560,000 will be made within five (5) business
days of execution of this Technology Development Agreement by the Parties.
Failure to make the first payment by this deadline will not be considered a
breach of this Technology Development Agreement, but all development timelines
will be extended by the number of days the first payment is delayed beyond this
deadline; provided, however, that Response will have the right to terminate this
Technology Development Agreement upon written notice to JBT if the first payment
is not received by Response within 25 business days of execution of this
Technology Development Agreement.

 

4.1.3     Subsequent payments will be made in stages within ten (10) business
days of achievement of the conditions of each of the milestones set forth in
Schedule A, until a total of $3.8 Million USD is paid.

 

4.1.4     After signing this Technology Development Agreement, Response will
provide an invoice for the first payment to JBT. Invoices for subsequent
payments will be provided by Response at least five (5) business days before the
corresponding payment due date.

 

4.2     Taxes. Response shall receive the full amount of the development fees
set forth above without deduction of any taxes or charges payable under China
law. JBT shall be solely responsible for the payments of taxes or charges
required under the PRC laws for remittance of the development fees to Response
under this Technology Development Agreement and shall bear the amount of such
taxes or charges, whilst Response will be responsible at its own expense for
taxes or charges under Canada law.

 

4.3     Currency. All payments under this Technology Development Agreement will
be made in U.S. Dollars.

 

5.     Intellectual Property Rights.

 

5.1     Third Party Rights.

 

5.1.1      Each party will be responsible for any infringement by it of any
third party IPRs during the performance of its obligations under this Technology
Development Agreement. In addition, each party shall indemnify, defend, hold the
other party harmless from and against claims or suits arising during the term of
this Technology Development Agreement from infringement of third party IPRs as a
result of use of IPR provided to such other party by or on behalf of the
providing party, where such use is within the scope of the rights granted and
the infringement would not have arisen but for such use.

 

5.1.2      The total amount payable under this Technology Development Agreement
contains all fees (a) which result from infringement of any third party rights
within China and other agreed territories and is Response’s responsibility; and
(b) for any third party IPR which should be used or possibly be used later for
purposes of this Technology Development Agreement within China and other agreed
territories and is Response’s responsibility, and JBT will not pay extra fees.
Response will not be responsible for any infringement outside of China or such
other agreed territories.

 

 

 
4

--------------------------------------------------------------------------------

 

 

5.2     IPR.

 

5.2.1     Each of JBT and Response will own all IPR respectively that was owned
by such party as of the date of execution of this Technology Development
Agreement and is thereafter developed by such party independent of the
activities under this Technology Development Agreement (with respect to each
party, the “Background IPR”). Nothing in this Technology Development Agreement
will be deemed to transfer ownership of any Background IPR of a party, or,
except as expressly set forth below, any other IPR owned or controlled by a
party.

 

5.2.2     As a consideration to Sections 5.2.3 & 5.2.4 herein, IPR that arises
from the activities under this Technology Development Agreement that relates to
the development, transfer and/or manufacture of [***]2 will be owned solely by
Response. Response agrees to provide a license for such IPR free of charge to
use on the New Analyzer developed by JBT. After collaboration term expires,
Response agrees to continue to provide a license for such IPR free of charge to
use on New Analyzers already manufactured or installed by JBT.

 

5.2.3      As a consideration to Section 5.2.2, IPR of [***] arising under this
Technology Development Agreement, which is [***], will be owned solely by JBT.
The term “[***]” means that [***].

 

For the avoidance of doubt, this excludes Background IPR of Response and IPR
[***] (“[***]”). To the extent JBT uses the “[***] “in the New Analyzer, during
the term of this Technology Development Agreement, and thereafter, Response
agrees to grant a license for such IPR with respect to [***] for free.

 

5.2.4      As a consideration to Section 5.2.2, unless otherwise agreed by
Response and JBT, IPR that arises from the activities of JBT and/or Response
under this Technology Development Agreement that relates to the New Analyzer
(other than [***]) will be owned solely by JBT.

 

5.2.5      Except as set forth in paragraphs 5.2.2, 5.2.3 and 5.2.4 above, each
of JBT and Response will own all IPR respectively that arises from such party’s
activities under this Technology Development Agreement and is not jointly
invented with the other party.

 

5.2.6     Except as set forth in paragraphs 5.2.2, 5.2.3, 5.2.4 and 5.2.5 above,
Response and JBT agrees, as for IPR for new Collaboration Markers and IPR that
arise from such party’s activities under this Technology Development Agreement
and is jointly invented, both parties will negotiate in good faith about the
percentage of the joint ownership or rights for commercialization in various
jurisdictions

 

5.2.7      Each of JBT and Response will execute all documents and take other
action as reasonably requested by the other party to give effect to the
ownership of IPR as set forth above.

 

 



                                                                                       

2 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
5

--------------------------------------------------------------------------------

 

 

5.2.8      IPR owned by a party will be considered to be Confidential
Information (as defined in the CDA) of such party pursuant to the CDA; provided,
however, that such IPR will no longer be considered Confidential Information to
the extent disclosed in a published patent application.

 

5.2.9      Response pledges that JBT’s right of using relative IPRs granted by
and in accordance with this Technology Development Agreement will not be
restricted, interfered or diminished by reasons of the alteration of the
owner(s) or user(s) of these relative IPRs.

 

5.2.10      Response and JBT pledge that right of using IPR which is jointly
invented under 5.2.6 will not be restricted, interfered or diminished by reasons
of the alteration of the owner(s) or user(s) of these relative IPRs.

 

5.3     Technology Escrow. Upon completion of the development phase, JBT and
Response will arrange for escrow of manufacturing instructions and other
know-how sufficient to instruct JBT how to manufacture Raw Materials. The escrow
materials will be released from escrow solely to JBT free of charge, whilst JBT
will obtain a royalty free, ongoing license if Response declares bankruptcy or
makes a general assignment for the benefit of its creditors, or if JBT
terminates the collaboration due to uncured unilateral material breach by
Response (following notice and opportunity to cure pursuant to Section 7.2).

 

6.     Other Provisions.

 

6.1     Project Team.

 

6.1.1     Response and JBT will use reasonable efforts to keep the same project
team working on the Parties’ activities under this Technology Development
Agreement. Response and JBT will each provide the other a project team list,
including each member’s role.

 

6.1.2     Response and JBT will ensure that each of their employee’s on the
project team has signed an agreement containing provisions protecting the
confidentiality of the employing Party’s proprietary information and proprietary
information belonging to third parties that is received by the employing Party,
and with the obligations of confidentiality under such agreement surviving until
five (5) years after such person is no longer employed by the employing Party.

 

6.2     Non-Compete.

 

6.2.1     During the term of this Technology Development Agreement, Response
will not develop on its own or assist any other company or individuals to
develop or use an Immunoassay analyzer stated in this Section 6.2.1. Immunoassay
analyzer stated in this Section 6.2.1 means an analyzer which meets both of the
following two characteristics:

 

a: Will [***]3, and

                            .



 



                                                                                                                                                               

3 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
6

--------------------------------------------------------------------------------

 

 

b: Has all of the following four characteristics: (a) [***]4, (b) [***], (c)
[***], and (d) [***].

 

6.2.2     During the term of this Technology Development Agreement, Response
will not (A) develop tests that detect Collaboration Markers, or Raw Materials
or reagents for use in manufacturing tests that detect Collaboration Markers,
for any other third party, or (B) supply, donate or otherwise transfer such
Collaboration Markers, Raw Materials and reagents to any other third party, in
case of each of (A) and (B), for an Immunoassay analyzer described in Section
6.2.1 above.

 

6.2.3     During the term of this Technology Development Agreement, within China
and other agreed marketing territories, for tests for the New Analyzer that
detect Collaboration Markers, JBT will only market the Assays which it
collaborates with Response on the New Analyzer; JBT will not sell or use tests
for the New Analyzer which detect biomarkers that are the same as Collaboration
Markers. As for other biomarkers beyond the parties’ collaboration, JBT has
rights to choose freely.

 

6.2.4     When JBT intends to market outside China and any other agreed
marketing territory, tests for the same biomarkers as the Collaboration Markers
for the New Analyzer, JBT shall notify Response 15 months in advance. After
following the procedure in this paragraph with respect to a given territory, JBT
will have the rights to market in such territory its self-developed assay kits
having biomarkers of the same kind as the Collaboration Markers if Response
fails to agree for JBT to market in such territory within 4 months of receiving
written notice. JBT shall notify Response of no more than 5 territories on a
monthly basis, unless agreed by Response and JBT.

 

6.2.5     If one party has desires to perform activities that are contrary to
Section 6.2.1, 6.2.2, or 6.2.3, it will carry out such activities only with the
other party’s written consent, such written consent not to be unreasonably
withheld, delayed or conditioned.

 

7.     Term and Termination.

 

7.1     Term. Subject to the provisions of this Section 7, the term of this
Technology Development Agreement commences on the Effective Date and shall
terminate as follows:

 

7.1.1      Response will have the right to terminate this Technology Development
Agreement upon written notice to JBT if the first payment (USD 560,000) is not
received by Response within 25 business days of execution of this Technology
Development Agreement.

 

7.1.2     This Technology Development Agreement will expire upon completion of
Section 2.6.

 

7.1.3     This Technology Development Agreement may be terminated as mutually
agreed by JBT and Response.

 

                                                                                                                                                          



4 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
7

--------------------------------------------------------------------------------

 

 

7.2     Termination for Breach. Either Party has the right to unilaterally
terminate this Technology Development Agreement if the other Party does not cure
its material breach within 30 days of receipt of written notice of the material
breach from the notifying Party. Termination in accordance with this Section 7.2
will take effect when the notifying Party which claims to terminate this
Technology Development Agreement sends written notice of termination after the
expiration of the 30-day cure period.

 

7.3     Material Breach Definition. Material breach includes material breach of
Sections 2.3, 2.4, 2.5, 4, 5.1, 5.2, 6.2, and/or 12.3.

 

7.4     Effects of Termination. Termination of this Technology Development
Agreement for any reason shall not release any Party hereto from any obligation
or liability which, at the time of such termination, has already accrued to the
other Party or which is attributable to a period prior to such termination nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Technology
Development Agreement. Sections, 5.1, 5.2, 5.3, 6.1.2, 7.3, 7.4, 8, 10, 11, 12
will survive expiration or termination of this Technology Development Agreement.

 

8.     Confidentiality.

 

8.1     Confidential Information. The terms of the CDA will apply to the
Parties’ activities under this Technology Development Agreement. This Technology
Development Agreement will be considered “Confidential Information” of each
Party and will be subject to the terms of the CDA. Except as set forth below, or
as may be required by law (including applicable securities laws), no information
regarding this Technology Development Agreement will be made public without the
prior written consent of the other Party.

 

8.2     Press Releases.

 

8.2.1     Notwithstanding Section 8.1, each Party will have the right to issue
press releases and other public disclosures regarding this Technology
Development Agreement (and the related activities of the Parties) if required by
applicable securities law.

 

8.2.2     The issuing Party will provide the other Party with a draft of any
proposed press release related to this Technology Development Agreement before
any public release. The issuing Party will use reasonable efforts to provide 24
hours for review of the press release and will reasonably consider any comments
received from the other Party, subject to the issuing Party’s legal obligations
for disclosure.

 

8.2.3     Any other press releases or public disclosures regarding this
Technology Development Agreement (and the related activities of the Parties),
will only be made if agreed by both of the Parties.

 

9.     Representations and Warranties.

 

9.1     By Response. Response represents and warrants that: (a) it has full
power and authority to enter into and perform this Technology Development
Agreement; (b) the execution delivery and performance of this Agreement has been
duly authorized by all necessary corporate action on the part of Response; and
(c) in entering into and performing this Technology Development Agreement,
Response will not breach any obligation to any third Party under any agreement
or arrangement between Response and such third Party.

 

 

 
8

--------------------------------------------------------------------------------

 

 

9.2     By JBT. JBT represents and warrants that: (a) it has full power and
authority to enter into and perform this Technology Development Agreement; (b)
the execution delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of JBT; and (c) in
entering into and performing this Technology Development Agreement, JBT will not
breach any obligation to any third Party under any agreement or arrangement
between JBT and such third Party.

 

9.3     NO WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED HEREIN, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES, EXPRESS OR IMPLIED,
AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES, REPRESENTATIONS, OR
GUARANTEES OF ANY KIND INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF OWNERSHIP,
MERCHANTABILITY, TITLE, ADEQUACY, SUITABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE, USE, OR RESULT.

 

10.     Notices.

 

10.1     Any notices or disclosures required or provided by the terms of this
Technology Development Agreement shall be in writing, addressed in accordance
with this Section 10, and shall be delivered personally or sent by certified or
registered mail, return receipt requested, postage prepaid or by
internationally-recognized express courier service providing evidence of
delivery. The effective date of any notice shall be the date of first receipt by
the receiving Party or the date of refusal of receipt. Notices shall be sent to
the addresses/addressees given below or to such other addresses/addressees as
the Party to whom notice is to be given may have provided to the other Party in
writing in accordance with this provision.

 

If to JBT:     Hangzhou Joinstar Biomedical Technology Co., Ltd

 

Room 1101, Main Building,

#519 Xingguo RD, Qianjiang Economic Development Zone,

Hangzhou, Zhejiang Province,

China

Attention: General Manager

 

If to Response:                                     Response Biomedical Corp.

1781-75th Avenue W.

Vancouver, B.C.

Canada

V6P 6P2

Attention: COO

 

 

 
9

--------------------------------------------------------------------------------

 

 

11.     Dispute Resolution.

 

11.1     Dispute Resolution. In the event of a dispute arising out of or in
connection with this Technology Development Agreement, or in respect of any
legal relationship associated with it or from it, which does not involve a Party
seeking a court injunction or other injunctive or equitable relief to protect
its business, confidential information or intellectual property, that dispute
will be resolved confidentially as follows:

 

11.1.1     Amicable Negotiation – The Parties agree that, both during and after
the performance of their responsibilities under this Technology Development
Agreement each of them will make bona fide efforts to resolve any disputes
arising between them by amicable negotiations; and

 

11.1.2     Arbitration – If the Parties have been unable to resolve a dispute
within 30 days or such other period agreed to in writing by the Parties, after
the negotiation begins, then any Party may make application to the China
International Economic and Trade Arbitration Commission or CIETAC to solve the
dispute by arbitration. The arbitration will be held in Beijing, China in
accordance with the rules of CIETAC then in effect. The Arbitration award shall
be final and binding on the Parties and may be enforced in any court of
competent jurisdiction.

 

11.2     Provisional Remedies. Nothing in this Technology Development Agreement
shall limit the right of either Party to seek to obtain in any court of
competent jurisdiction a court injunction or other injunctive or equitable
relief to protect its business, confidential information or intellectual
property. Any such equitable remedies shall be cumulative and not exclusive and
are in addition to any other remedies that either Party may have under this
Technology Development Agreement, or applicable law.

 

12.     Miscellaneous.

 

12.1     Governing Law. This Technology Development Agreement and the rights of
the Parties hereunder shall be governed by and interpreted in accordance with
the laws of People’s Republic of China.

 

12.2     Entire Agreement. this Technology Development Agreement, and any
Schedules attached hereto and specifically referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes and replaces any and all previous arrangements and
understandings, whether oral or written, between the Parties with respect
thereto. Any amendment or modification to this Technology Development Agreement
shall be of no effect unless made in a writing signed by an authorized
representative of each Party.

 

12.3     Assignment. Neither Party will have the right to assign any or all of
its rights and obligations under this Technology Development Agreement without
first obtaining the written consent of the other Party.

 

12.4     Severability. The provisions of this Technology Development Agreement
are severable, and if any provisions hereof shall be determined to be invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall continue in full force and effect.

 

 

 
10

--------------------------------------------------------------------------------

 

 

12.5     Waiver. No waiver of any breach or default hereunder shall be
considered valid unless signed in writing by both Parties, and no such waiver
shall be deemed a waiver of any subsequent breach or default of the same or
similar nature. The failure of either Party to enforce any rights granted
hereunder or to take action against the other Party in the event of any breach
hereunder shall not be deemed a waiver by that Party as to subsequent
enforcement of rights or subsequent actions in the event of future breaches.

 

12.6     Force Majeure. Neither of the Parties shall be liable for any default
or delay in performance of any obligation under this Technology Development
Agreement caused by any of the following: Act of God, war, riot, fire,
explosion, flood, sabotage, terrorist act, compliance with governmental
requests, laws, regulations, orders or actions, national defense requirements,
or any other event beyond the reasonable control of such Party, or strike,
lockout, or injunction. The Party invoking the provisions of this Section 12.6
shall give the other Party written notice and full particulars of such force
majeure event as soon as possible after the occurrence of the cause upon which
said Party is relying. Both Response and JBT shall use reasonable efforts to
mitigate the effects of any force majeure on their respective part.

 

12.7     Independent Contractors. It is agreed and understood by the Parties
hereto that each of JBT and Response, in its performance of its obligations and
responsibilities under this Technology Development Agreement, is an independent
contractor and that nothing herein contained shall be deemed to create an
agency, partnership, joint venture, or like relationship between the Parties.
The manner in which each of JBT and Response carries out its performance under
this Technology Development Agreement is within each of JBT’s and Response’s
sole discretion and control.

 

12.8     Counterparts. This Technology Development Agreement may be executed in
counterparts or duplicate originals, all of which are regarded as one and the
same instrument. The Parties consent to use of facsimile, electronic and/or
digital signatures in the execution of this Technology Development Agreement,
and the same are binding upon the Parties as if they were original signatures.
Facsimile, electronic and digital copies of this Technology Development
Agreement, including properly executed PDF versions of this Technology
Development Agreement, are regarded as original instruments by the Parties.

 

12.9     Language. This Technology Development Agreement will be written in
English and Chinese. English and Chinese versions shall have the same legal
force. Should there be any inconsistency or conflict between the Chinese and
English language versions, the principle enunciated in the second paragraph of
Article 125 of the current PRC Contract Law shall apply.

 

[Signature Page Follows]

 

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Technology Development
Agreement to be executed by their duly authorized representatives, effective as
of the Effective Date.

 

 

Response Biomedical Corp.




By: /s/ William Adams                                                 



 



Name: William Adams                                                  

 

Title: Chief Financial Officer                                        

HANGZHOU JOINSTAR BIOMEDICAL TECHNOLOGY CO., LTD. 



By: /s/ Xuyi Zhou                                                

 

Name: Xuyi Zhou                                                 

 

Title: General Manager                                        

   

 

 


--------------------------------------------------------------------------------

 

 

Schedule A

 

Payment Schedule

 

 

Milestones 

Percentage Payment 

Amount in USD 

Sign this Technology Development Agreement

14.74%

$560,000

[***]5

[***]%

$[***]

[***]

[***]%

$[***]

[***]

[***]%

$[***]

[***]

[***]%

$[***]

[***]

[***]%

$[***]

 

*Definition for Milestone: The timing to pay is the completion of all of the
responsibilities / activities within each milestone.

 

 

 

 

 

 

 

 

                                                                                                                                                          



5 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

Item List

 

 

 

 

No.

Assay

Marker

1

Assay #1

[***]6

2

Assay #2

[***]

3

Assay #3

[***]

4

Assay #4

[***]

5

Assay #5

[***]

 

 

 

 

 

 

 

 

 

                                                                                                                                                          



6 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.